Citation Nr: 1741123	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-02 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a left tibial stress fracture (left knee disability), evaluated as 10 percent disabling.

2.  Entitlement to service connection for a low back disability, to include myofascial tenderness, and to include as secondary to the left knee disability.



REPRESENTATION

Appellant represented by:	Allen J. Dunlap, Agent



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

The Veteran honorably served on active duty in the United States Army from August 2000 to September 2002.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appellant testified before the Board at an October 2016 hearing at the RO.  A transcript of the hearing was associated with the claims file and reviewed.  The record was held open for 60 days to allow the appellant to submit additional evidence.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Additional development is required before the Board can adjudicate the issues on appeal.

With respect to the issue of entitlement to a higher disability rating for the Veteran's left knee disability, a VA examination was conducted in November 2010 to evaluate the Veteran's left knee disability.  Subsequently, however, the U.S. Court of Appeals for Veterans Claims (CAVC) had found that for disabilities rated based on limitation of motion, an examination is inadequate if it does not consider "active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint" in accordance with 38 C.F.R. § 4.59 (2016).  Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  The November 2010 VA examination does not address all of those measurements.  Therefore, a remand is needed to comply with the CAVC's holding.

With respect to the issue of service connection for a low back disability, the November 2010 examination evaluated the Veteran's low back and diagnosed myofascial tenderness.  The examiner opined that it was not at least as likely as not that the Veteran's myofascial tenderness was incurred in or caused by her military service; however, at the October 2016 Board hearing, the Veteran's representative contended that the Veteran's low back disability is also secondary to her service-connected left knee disability because the knee disability affected her gait.  Accordingly, the Board finds that an additional examination is necessary to address the Veteran's low back disability and to opine on whether it is related to her left knee disability.

Additionally, on remand, any outstanding, pertinent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding, pertinent VA treatment records.  Additionally, notify the appellant that she may submit any relevant VA and private treatment records in her possession to VA.

2.  Then, schedule the Veteran for a VA examination of her service-connected left knee disability.  The examiner should review the claims file to become familiar with the pertinent medical history of the disability.  The examiner should measure and record the subjective and objective symptoms and impairments.  Additionally, the examiner is to address the following:

a.  Test range of motion and consider pain on both passive and active motions, in both weight-bearing and nonweight-bearing positions, and with the range of the opposite joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, then the examiner should clearly explain why that is so.

b.  The examiner should express an opinion on whether pain, fatigability or other factors could significantly limit functional ability, to include during any current or past flare-ups.  Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion lost due to pain on use or during flare-ups.

3.  Then, schedule the Veteran for a VA examination of her low back disability.  The examiner is asked to review the claims file to become familiar with the pertinent medical history before providing a medical opinion on the following:

a.  Is any current low back disability at least as likely as not (50 percent or greater probability) related to active service?

b.  Is any current low back disability at least as likely as not (50 percent or greater probability) caused or worsened by the Veteran's service-connected left knee disability?

The examiner must provide a medical rationale for any conclusions.  If the requested opinion cannot be provided without resort to speculation, explain why the opinion cannot be offered, and whether this is due to the absence of evidence or to the limits of scientific or medical knowledge.

4.  Then, readjudicate the issues on appeal.  If any issue is not decided in the Veteran's favor, issue a supplemental statement of the case with consideration to all pertinent evidence, and return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and arguments on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999) (per curiam).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the CAVC for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the CAVC.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b).

